Citation Nr: 0504386	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  01-02 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease, L4-5.






ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from April 1991 to February 
1998. 

This matter comes before the Board on appeal from a September 
1998 rating decision of the St. Petersburg, Florida, VA 
Regional Office which granted service connection for 
degenerative disc disease, L4-5, and assigned a schedular 
evaluation of 10 percent.

The case was previously before the Board in October 2003, 
when it was remanded for development. The requested 
development having been completed to the extent possible, the 
case is now before the Board for final appellate review.



FINDINGS OF FACT

Degenerative disc disease, L4-5, is manifested by complaints 
of daily back pain which at times radiates to the lower 
extremities and causes loss of work, flare-ups of back pain 
two to three times a year requiring bed rest, and limitation 
of motion.


CONCLUSION OF LAW

An initial evaluation of 20 percent for degenerative disc 
disease, L4-5, is warranted. 38 U.S.C.A. 5103A, 5107 (West 
2002); 38 C.F.R. 4.71a, Diagnostic Codes 5292, 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (68 Fed. Reg. 
51,454-51,458 (August 27, 2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. In a letters dated in May 
2003 and April 2004, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters in 
effect also advised the veteran to provide any additional 
evidence to support his claim.  In addition, the statement of 
the case and supplemental statement of the case furnished to 
the veteran advised him of the opportunity to submit any 
evidence at his disposal to support his claim. In this case, 
although the VCAA notice letters that provided to the 
appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  

It is noted that the original rating decision on appeal was 
in September 1998.  Notice fully complying the provisions of 
the VCAA was not provided to the veteran until May 2003.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all available post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  


Factual background

The service medical records indicate that the veteran was 
treated in the outpatient clinic on numerous occasions, 
particularly during the last 2-3 years of service for 
complaints of primarily low back pain.  An MRI of the lumbar 
spine in June 1996 reportedly showed degenerative disc 
disease at L4-5 with a mild disc bulge.  Examiners at times 
noted muscle spasm and decreased range of motion and one 
clinic note states that the veteran rated his back pain at 
8/10.  

A VA compensation examination was conducted in July 1999.  
The veteran reported that he had had 10-12 episodes of back 
pain since 1997 and that the episodes would last up to 5 
days.  At that time, he complained of low back pain with 
paresthesias in his legs when sitting or standing for long 
periods of time.  on examination of the veteran's back, he 
was able to flex 80 degrees, extend his back 20 degrees, and 
bend 30 degrees to each side.  The examiner noted no reflex, 
motor, or sensory deficits.  There was no weakness or muscle 
atrophy in the lower extremities.  The veteran was able to 
rise on his heels and toes and had good gluteal tone.  
Straight leg raise testing was negative.  

Another VA compensation examination was conducted in January 
2003.  The veteran reported at that time that he had flare-
ups of his back pain two to three times per year, requiring 
bed rest for one to three days, with the pain lasting three 
to four days.  He stated that, during the previous year, the 
episodes had required bed rest at least twice.  He denied 
pain on coughing or sneezing, but stated that riding in a car 
for more than one hour would exacerbate his pain.  On 
examination, the veteran walked well and rose on his heels 
and toes well.  He could flex forward to 70 degrees and bend 
laterally 20 degrees to the right and 30 degrees to the left.  
He complained of some tenderness in the right sciatic notch.  
Deep tendon reflexes at the knees and ankles were brisk and 
symmetrical.  The examiner noted no motor or sensory deficit 
and indicated that straight leg raise testing was negative to 
70 degrees on the left and positive at 70 degrees on the 
right, with low back pain.  He commented, however, that 
flexion of the knee and hip on the right seemed to increase 
the pain, which, he said, was paradoxical.  X-rays of the 
lumbar spine reportedly showed spondylolosis at L5, with 
first degree spondylolisthesis of L5 over S1.  

Pursuant to the Board's October 2003 Remand, the RO wrote the 
veteran in April 2004, requesting that he submit evidence of 
recent treatment for his back or indicate where and when he 
was treated and the RO would assist him in obtaining those 
records.  The RO also advised him that, if he was in need of 
treatment for his service-connected back disability, he 
should contact the nearest VA Medical Center or Ambulatory 
Care Center for assistance.  He responded in June 2004 that 
there were no records to obtain, because he had no medical 
insurance and could not afford to see anyone about his back.  
The veteran stated, however, that he had pain daily and that 
it was at times very severe, but that he just "worked 
through the pain," because he had to provide for his family


Legal Criteria

Disability evaluations are determined by the application of a 
schedular rating that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's degenerative disc disease of 
the lumbar spine.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) noted the distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  The Board will evaluate the level of 
impairment due to the disability throughout the entire 
period, considering the possibility of staged ratings, as 
provided by the Court in Fenderson.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Prior to the changes in the law in September 2003, 
disabilities of the spine were evaluated pursuant to the 
criteria found in Diagnostic Codes 5285-5295 of the Schedule. 
38 C.F.R. § 4.71a. 

Under Diagnostic Code 5292, a lumbar spine disability with a 
severe limitation of motion was evaluated at 40 percent, the 
maximum possible evaluation under that diagnostic code. 
Moderate limitation of motion warranted a 20 percent 
evaluation; slight limitation of motion warranted a 10 
percent evaluation. 

In addition, during the pendency of the veteran's appeal, VA 
revised the criteria for evaluating intervertebral disc 
syndrome twice.  Generally, where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant will apply.  Further, 
VA's General Counsel has held that if the amended regulation 
is more favorable to the claimant, then the retroactive reach 
of the regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.  

The rating criteria that were in effect prior to September 
23, 2002, provided that pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief warrants a 60 percent rating.  A 
40 percent evaluation is to be assigned when the 
intervertebral disc syndrome is severe, when there are 
recurring attacks, with only intermittent relief.  Moderate 
intervertebral disc syndrome, with recurring attacks, 
warrants a 20 percent rating.  A 10 percent evaluation is 
appropriate for mild intervertebral disc syndrome.  
Postoperative, cured intervertebral disc syndrome is to be 
rated 0 percent disabling.  Code 5293, in effect prior to 
September 23, 2002.  

Beginning September 23, 2002, VA's rating schedule provided 
that intervertebral disc syndrome (preoperatively 
or postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever 
method results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is to be assigned.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating appropriate.  A 10 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  

Note (1): For purposes of evaluations under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. Code 5293, effective 
September 23, 2002.  

Finally, effective September 26, 2003, VA revised the 
criteria for evaluating all disabilities of the spine, 
including intervertebral disc syndrome.  The new criteria 
provide that the following General Rating Formula for 
Diseases and Injuries of the Spine is to be used for 
evaluating diseases and injuries of the spine under 
diagnostic codes 5235 to 5243, unless a disability under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes), with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis		20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height		10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluate intervertebral disc syndrome, Code 5243, 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.	60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.	40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.	20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.	10


Analysis

The veteran essentially maintains that the currently assigned 
10 percent evaluation does not reflect the severity of the 
service-connected low back disability.  

The reports of VA examinations conducted in July 1999 and 
January 2003 indicate that there was slight limitation of 
motion of the lumbar spine. No definite neuropathy was 
evident, although the examiner in 2003 suspected sciatica. X-
rays and an MRI have confirmed 1st degree spondylolisthesis 
at L5-S1. None of these findings provides a basis for an 
initial rating greater than the 10 percent assigned under 
either the "old" or "new" rating criteria.

In evaluating the veteran's claim, however, the Board must 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2003); DeLuca v. Brown, 8 
Vet. App. 202 (1995). Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain. 38 C.F.R. § 4.40.  

The veteran has strongly maintained that he experiences daily 
back pain, which at times radiates to the lower extremities 
and causes loss of work, as well as flare-ups of back pain 
two to three times a year requiring bed rest. Further, he has 
said he loses sleep and takes medication to obtain relief 
from back pain. The Board finds that the extent and severity 
of the symptoms reported by the veteran are not inconsistent 
with clinical findings noted above. With resolution of the 
benefit of the doubt in the veteran's favor, the Board 
further finds that an initial evaluation of 20 percent more 
accurately approximately reflects the extent of the 
functional impairment caused by the service-connected low 
back disability since the original claim was filed. 38 
U.S.C.A. 5103A, 5107; 38 C.F.R. 4.71a, Diagnostic Codes 5292, 
5293; 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243; DeLuca. 


ORDER

An initial evaluation of 20 percent for degenerative disc 
disease, L4-5, is granted, subject to the law and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


